September 1, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Filing Desk Re: Quaker Investment Trust (the "Trust") File Nos. 033-38074 and 811-6260 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed as part of Post-Effective Amendment Nos. 56/54 to the Trust's Registration Statement, which was filed with the U.S. Securities and Exchange Commission electronically onAugust 27, 2010. Please contact Suzan Barron of Brown Brothers Harriman & Co., the Trust’s administrator, at 617-772-1616 if you have any questions or comments concerning this filing. Sincerely, /s/ Justin Brundage Justin Brundage Secretary cc: T. Richards and J. Kopcsik (via email) Enclosures
